Exhibit 10.14

August 1, 2008

[name]

[address]

Dear [name]:

Sun Microsystems, Inc. (the “Company”), considers it essential to the best
interests of its stockholders to attract top executives and to foster the
continuous employment of key management personnel. In this connection, the Board
of Directors of the Company (the “Board”) recognizes that the possibility of a
change of control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

The Board has determined that appropriate steps should be taken to ensure the
continuity of management and to foster objectivity in the face of potentially
disturbing circumstances arising from the possibility of a change of control of
the Company, although no such change is now contemplated. In order to induce you
to remain in the employ of the Company and in consideration of your further
services to the Company, the Company agrees that effective as of [date], you
shall receive the severance benefits from the Company, set forth in this letter
agreement (“Agreement”) in the event you Separate from Service with the Company
and all related entities (collectively, “Sun”) subsequent to a Change of Control
of the Company (as defined in Section 2(d) hereof) under the circumstances
described below. This Agreement supersedes and replaces prior agreements and/or
policies related to severance benefits payable to you following a Change of
Control of the Company (including the letter agreement between you and the
Company dated _______, 200_ as specified in Section 11 of such agreement).

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until the earlier of (i) your Separation from Service other
than within twelve (12) months of a Change of Control; (ii) such time as you no
longer are a Corporate Executive Officer of the Company (and thereby no longer a
member of the ‘Executive Leadership Team’) other than within twelve (12) months
of a Change of Control; (iii) the Company’s satisfaction of all of its
obligations under this Agreement; or (iv) the execution of a written agreement
between the Company and you terminating this Agreement.

2. Definitions. As used in this Agreement:

 

  (a) “Annual Compensation” means the total of:

 

  (i) one year of base salary, at the highest base salary rate that you were
paid by the Company in the 12-month period prior to the date of your Separation
from Service (the “Look-Back Period”);

 

  (ii) 100% of the greatest On Target annual bonus target for which you were
eligible within the Look-Back Period; and

 

  (iii) 100% of the greatest On Target Commission for which you were eligible
within the Look-Back Period.

 

1



--------------------------------------------------------------------------------

  (b) “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

  (c) “Cause” means (i) any act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
substantial personal enrichment to you; (ii) use, possession, sale, or
distribution of illegal substances; (iii) your acknowledgment or conviction of,
fraud or any crime in which the Board reasonably believes has or could have a
material detrimental effect on the Company’s reputation or business;
(iv) conduct endangering, or likely to endanger, the health or safety of another
employee, or (v) falsifying or misrepresenting information on Company records.

 

  (d) “Change of Control” of the Company means and includes each and all of the
following occurrences:

 

  (i) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent
company) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity, or its parent
company, outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

 

  (ii) The acquisition by any Person as Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities.

 

  (iii) A change in the composition of the Board as a result of which fewer than
a majority of the directors are “Incumbent Directors.” “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof or (B) are elected, or nominated for election, to the Board with the
affirmative votes (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for election
as a director without objection to such nomination) of at least three-quarters
of the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors of the
Company).

Any other provision of this Section 2 notwithstanding, the term Change in
Control shall not include either of the following events undertaken at the
election of the Company:

 

  (x) Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

2



--------------------------------------------------------------------------------

  (y) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s Common
Stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Company” means Sun Microsystems, Inc., a Delaware corporation, and any
successor as provided in Section 8 hereof.

 

  (g) “Disability” means that, at the time you Separate from Service, you have
been unable to perform the duties of your position for a period of 180
consecutive days as the result of your incapacity due to physical or mental
illness.

 

  (h) “Good Reason” means the occurrence of one of the following without your
express written consent (i) a significant reduction of your duties, position or
responsibilities, or your removal from such position and responsibilities,
unless you are offered a comparable position (i.e., a position of equal or
greater organizational level, duties, authority, compensation, title and
status); (ii) a reduction by the Company in your base compensation (base salary
and target bonus) as in effect immediately prior to such reduction; (iii) a
material reduction by the Company in the kind or level of employee benefits to
which you are entitled immediately prior to such reduction with the result that
your overall benefits package is significantly reduced; (iv) you are requested
to relocate (except for office relocations that would not increase your one way
commute by more than 50 miles); or (v) the failure of the Company to obtain the
assumption of this Agreement pursuant to Section 8.

 

  (j) “Key Employee” means an employee who is determined by the Company to be a
Key Employee in accordance with Section 409A of the Code.

 

  (k) “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) of the Exchange Act but excluding the Company and
any subsidiary and any employee benefit plan sponsored or maintained by the
Company or any subsidiary (including any trustee of such plan acting as
Trustee).

 

  (l) “Separation from Service” or “Separates from Service” means a termination
of employment with Sun that the Company determines is a Separation from Service
in accordance with Section 409A of the Code.

 

  (m) “Severance Payment” means the payment of severance compensation as
provided in Section 3 of this Agreement.

 

3



--------------------------------------------------------------------------------

3. Compensation Upon Separation from Service Following a Change of Control. If
you Separate from Service on account of (i) an involuntary termination without
Cause or (ii) a voluntary termination for Good Reason, within twelve (12) months
after a Change in Control, then subject to (x) your signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company and (y) Sections 4 and 5 below:

 

  (a) You will be entitled to a Severance Payment in an amount computed as
follows:

 

  (i) A lump sum payment, paid in accordance with subsection (c) below, equal to
three (3) times Annual Compensation; plus

 

  (ii) The same percentage of Company-paid health and group-term life insurance
benefits as were provided to you and your family under plans of the Company as
of the Change of Control for a total of twenty-four (24) months, provided that
all payments be made prior to December 31 of the second year following the year
in which you Separate from Service. Notwithstanding the foregoing, the Company
may, at its option, satisfy any requirement that the Company provide coverage
under any plan by instead providing coverage under a separate plan or plans
providing coverage that is no less favorable.

 

  (b) The Company agrees that, in addition to the payments and benefits provided
under Section 3(a), all outstanding unvested stock options, restricted stock,
performance shares and stock appreciation rights previously granted to you under
any Company equity or long-term incentive plan or program (a “Company Incentive
Plan”) (including any stock options, restricted stock, performance shares and
stock appreciation rights assumed by the Company in connection with its
acquisition of another entity) shall immediately be 100% vested upon such
Separation from Service. You shall be entitled to exercise any stock options or
stock appreciation rights until the expiration of three months following your
Separation from Service (or until such later date as may be applicable under the
terms of the award agreement governing the stock option or stock appreciation
right upon termination of employment), subject to the maximum full term of the
stock option or stock appreciation right. In addition, the Company agrees that
all restricted stock units, performance-based restricted stock units, and
long-term incentive cash programs (“Long-Term Incentives”) previously granted to
you under any Company Incentive Plan shall immediately be 100% vested upon such
Separation from Service; however, the issuance or payment of such restricted
stock units, performance-based restricted stock units or Long-Term Incentives
shall be governed by your applicable grant or award agreement. Notwithstanding
the immediately preceding sentence, in no event will the 100% vesting apply to
restricted stock units, performance-based restricted stock units or Long-Term
Incentives if the 100% vesting would cause adverse tax consequences under Code
Sec. 409A.

 

 

(c)

If you are not a Key Employee, all payments made to you under subsection
(a) shall be made on the forty-fifth (45 th) calendar day following your
Separation from Service (or as soon as administratively practicable thereafter),
provided that your separation agreement and release of claims referenced above
must be effective and not revocable on the date payment is to be made in order
to receive payments under subsection (a). If you are a Key Employee, all
payments made to you under subsection (a) shall be made as soon as
administratively practicable following the six-month anniversary of the date of
your Separation from Service, provided that no Severance Payment shall be made
to you if the separation agreement and release of claims referenced above have
not become effective as of the six-month anniversary of the date of your
Separation from Service.

 

4



--------------------------------------------------------------------------------

 

Notwithstanding anything contained in subsections (a) and (b) above, the Company
shall have no obligation to make any payment or offer any benefits to you under
this Section 3 if you Separate from Service prior to a Change in Control or if
you Separate from Service within twelve (12) months after a Change in Control
for Cause, death, Disability, retirement or voluntary resignation other than for
Good Reason or if you Separate from Service for any reason after twelve
(12) months following a Change in Control.

4. Parachute Payments. In the event that any payment or benefit received or to
be received by you in connection with your Separation from Service with the
Company (collectively, the “Severance Parachute Payments”) would (i) constitute
a parachute payment within the meaning of Section 280G of the Code or any
similar or successor provision to 280G and (ii) but for this Section 4, be
subject to the excise tax imposed by Section 4999 of the Code or any similar or
successor provision to Section 4999 (the “Excise Tax”), then such Severance
Parachute Payments shall be reduced to the largest amount which would result in
no portion of the Severance Parachute Payments being subject to the Excise Tax.
In the event any reduction of benefits is required pursuant to this Agreement,
you shall be allowed to choose which benefits hereunder are reduced (e.g.,
reduction first from the Severance Payment, then from the vesting acceleration).
Any determination as to whether a reduction is required under this Agreement and
as to the amount of such reduction shall be made in writing by the independent
public accountants appointed for this purpose by the Company (the “Accountants”)
prior to, or immediately following, the Change of Control, whose determinations
shall be conclusive and binding upon you and the Company for all purposes. If
the Internal Revenue Service (the “IRS”) determines that the Severance Parachute
Payments are subject to the Excise Tax, then the Company or any related
corporation, as their exclusive remedy, shall seek to enforce the provisions of
Section 5 hereof. Such enforcement of Section 5 below shall be the only remedy,
under any and all applicable state and federal laws or otherwise, for your
failure to reduce the Severance Parachute Payments so that no portion thereof is
subject to the Excise Tax. The Company or related corporation shall reduce the
Severance Parachute Payments in accordance with this Section 4 only upon written
notice by the Accountants indicating the amount of such reduction, if any. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Agreement.

5. Remedy. If, notwithstanding the reduction described in Section 4 hereof, the
IRS determines that you are liable for the Excise Tax as a result of the receipt
of a Severance Parachute Payment, then you shall, subject to the provisions of
this Agreement, be obligated to pay to the Company (the “Repayment Obligation”)
an amount of money equal to the Repayment Amount (defined below). The “Repayment
Amount” with respect to the Severance Parachute Payments shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that your
net proceeds with respect to any Severance Parachute Payments (after taking into
account the payment of the Excise Tax imposed on such Severance Parachute
Payments) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount with respect to the Severance Parachute Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Severance Parachute Payment. If the Excise Tax is not eliminated through
the performance of the Repayment Obligation, you shall pay the Excise Tax. The
Repayment Obligation shall be performed within thirty (30) days of either
(i) your entering into a binding agreement with the IRS as to the amount of your
Excise Tax liability or (ii) a final determination by the IRS or a decision by a
court of competent jurisdiction requiring you to pay the Excise Tax with respect
to the Severance Parachute Payments from which no appeal is available or is
timely taken.

6. No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in Section 3 hereof by seeking other employment or
otherwise, nor shall the amount of such payment be reduced by reason of
compensation or other income you receive for services rendered after your
Separation from Service from the Company.

7. Exclusive Remedy. In the event of your Separation from Service on account of
an involuntary termination without Cause or a voluntary termination for Good
Reason within twelve (12) months following a Change of Control, the provisions
of Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which you or the Company may otherwise be entitled
(including any contrary provisions in any employment agreement you may have with
the Company), whether at law, tort or contract, in equity, or under this
Agreement.

 

5



--------------------------------------------------------------------------------

8. Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Section 8, Company includes
any successor to its business or assets as aforesaid which executes and delivers
this Agreement or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

9. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first or last
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

10. Amendment or Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless you and the Company agree to such
amendment, modification, waiver or discharge in writing. No amendment,
modification, waiver or discharge of this Agreement shall result in the
accelerated payment of any Severance Payment provided for in Section 3. No
waiver by either party at any time of the breach of, or lack of compliance with,
any conditions or provisions of this Agreement shall be deemed a waiver of the
provisions or conditions hereof.

11. Sole Agreement. This Agreement represents the entire agreement between you
and the Company with respect to the matters set forth herein and supersedes and
replaces any prior agreements in their entirety. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein. No future agreement between you and the Company may
supercede this Agreement, unless it is in writing and specifically makes
reference to this Section 11.

12. Employee’s Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amounts are still payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designees, to your estate.

13. Funding. This Agreement shall be unfunded. Any payment made under the
Agreement shall be made from the Company’s general assets.

14. Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

15. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------

17. Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

18. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California (with the exception of its
conflict of laws provisions). This Agreement is intended to comply with
Section 409A of the Code and the regulations promulgated thereunder.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

If the foregoing conforms to your understanding, please indicate your agreement
to the terms hereof by signing where indicated below and returning one copy of
this Agreement to the undersigned.

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

Sincerely, SUN MICROSYSTEMS, INC.    Michael A. Dillon Executive Vice President,
General Counsel and Secretary

ACCEPTED AND AGREED TO AS OF THE

DATE FIRST SET FORTH ABOVE:

 

   [name]

 

7